In an action, inter alia, to annul a marriage, plaintiff appeals from a judgment of the Supreme Court, Suffolk County, entered March 10, 1975, which dismissed the complaint after an uncontested nonjury trial. Judgment reversed, on the law and the facts, without costs, and the marriage is annulled; action remanded to Special Term for the entry of an appropriate judgment in accordance herewith. Plaintiff sufficiently established that, before the marriage, defendant falsely represented to her that he intended to have children; that defendant then knew such representations to be false and fraudulent; that plaintiff believed defendant’s representations, married him in reliance thereon and would not have married him if she had known that he did not intend to have children; and that when defendant’s true intentions surfaced, she no longer cohabited with him, and thus did not cohabit with full knowledge of the facts constituting the fraud. Under these circumstances, an annulment should have been granted (Rich v Rich, 40 AD2d 846). Rabin, Acting P. J., Latham, Cohalan, Christ and Brennan, JJ., concur.